Citation Nr: 1217111	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  07-01 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel








INTRODUCTION

The Veteran served on active duty from June 1978 to January 1987.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Buffalo, New York, Department of Veterans Affairs (VA) Regional Office (RO).

The Board previously remanded this claim in November 2010.  

The issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) has reasonably been raised by the evidence of record and the March 2012 statement of the Veteran's service organization representative, but the matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, his currently diagnosed depression had its onset in service.


CONCLUSION OF LAW

Depression was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 





REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the service connection claim for an acquired psychiatric disorder, representing a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

The Veteran presently seeks service connection for an acquired psychiatric disorder.  Specifically, he maintains that his current psychiatric symptoms had their onset in-service and have continually been present since separation.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The record reflects multiple acquired psychiatric diagnoses but the December 2010 VA examiner clearly indicates the Veteran's psychiatric condition is most accurately diagnosed as depression.  In this regard, the examiner provided a highly probative and well reasoned medical opinion, acknowledging the other psychiatric diagnoses of record, and relied on the Veteran's account of symptomatology, relevant medical evidence, current examination findings, and relevant medical expertise, to support the proposition that all other psychiatric diagnoses represented inaccurate or incorrect assessments of the condition.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also "Resolution of Diagnosis," VA examination rpt., Dec. 10, 2010.  Thus, the determinative issue is whether this diagnosis is related to military service.  

Service treatment records are negative for any instances of formal psychiatric treatments, complaints or diagnoses and early service personnel records, to include an October 1983 certificate, recognize the Veteran's "outstanding" performance of his duties.  Significantly, however, July 1986 and November 1986 service performance evaluation reports show that the Veteran coped poorly with an October 1985 alcohol-related incident and a March 1986 unauthorized absence and became sullen and exuded less confidence, poor judgment, leadership and inattentiveness to occupational tasks.  Service department record indicate the Veteran's performance continued to decline, such that he was not recommended for a promotion and was required to continue counseling with senior military personnel and for substance abuse, as noted in a November 1986 service performance evaluation.  Further, respective December 1986 and January 1987 service personnel records document that, based on his continued poor occupational performance and substance abuse related issues, the Veteran was not recommended for reenlistment and was separated from service in January 1987.  

For his part, the Veteran has provided a competent and credible account of psychiatric symptomatology, to include in-service onset and continuity since separation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  His account of experiencing the in-service onset of psychiatric symptoms is generally confirmed by the service department records described above.  Moreover, post-service treatment records, to include February 1998 and May 1999 VA psychiatric hospitalization discharge records, tend to corroborate his account of experiencing psychiatric symptoms since separation.  Taken together, the Board finds these factors to render the Veteran's account of psychiatric symptomatology to be competent, credible and highly probative.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).  

Also obviously significant is that in the present matter the only medical opinion addressing the determinative question tends to weigh in favor of the claim.  The December 2010 VA examination opinion provides a clear and well reasoned opinion, indicating the Veteran's current diagnosis of depression at least as likely as not had its onset in-service and that his psychiatric presentation since separation evinces the continued presence of the condition.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In sum, the Veteran has provided a competent and credible account of psychiatric symptomatology, to include in-service onset and continuity since separation, and he has been diagnosed with depression, not otherwise specified.  Moreover, the only medical opinion of record sufficiently relates the diagnosis to the Veteran's military service.  Thus, resolving all reasonable doubt in the Veteran's favor, the criteria to establish service connection for depression have been met and the claim is granted.  


ORDER

Service connection for depression, is granted



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


